NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        JAN 30 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 BRENT K. POLLITT,                                No. 15-16370

                   Plaintiff-Appellant,           D.C. No. 4:13-cv-00383-RM

   v.
                                                  MEMORANDUM*
 CASA GRANDE UNION HIGH SCHOOL
 DISTRICT NO. 82; et al.,

                   Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Rosemary Marquez, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Brent K. Pollitt appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims relating to his termination. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627
F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Pollitt’s claim under Arizona’s

blacklisting statute because Pollitt failed to allege facts sufficient to state a

plausible claim. See Ariz. Rev. Stat. §§ 23-1361 (elements of blacklisting); Hebbe,
627 F.3d at 341-42 (to avoid dismissal, a complaint must contain sufficient factual

matter, accepted as true, to state a claim for relief that is plausible on its face). The

district court also properly dismissed Pollitt’s conspiracy to blacklist claim, alleged

under 42 U.S.C. § 1983, because “a claim for violation of state law is not

cognizable under § 1983.” Cornejo v. County of San Diego, 504 F.3d 853, 855 n.3

(9th Cir. 2007).

      The district court properly dismissed Pollitt’s remaining claims arising from

his termination because the state administrative proceedings had preclusive effect.

See Olson v. Morris, 188 F.3d 1083, 1086 (9th Cir. 1999) (“In Arizona, the failure

to seek judicial review of an administrative order precludes collateral attack of the

order in a separate complaint.”).




                                            2                                       15-16370
      We do not consider matters raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  15-16370